The jury were permitted to find a verdict for the plaintiff based upon the alleged negligence of the defendant. This negligence, it was claimed, consisted in the location of a small pump box upon the deck of a barge owned by the defendant and in the obstruction of a space between the pump box and the coaming surrounding the cargo space, thus closing a narrow passageway through which the plaintiff, who was at work upon the barge, might otherwise have walked in the performance of his duty. As a result the plaintiff walking from the rear of the barge towards the bow, stepped upon the pump box in making his way forward. The top of the box was coated with ice. Upon this the plaintiff slipped and fell, receiving somewhat serious injuries.
We hold that these circumstances do not permit the jury to infer negligence on the part of the owner of the barge.
The judgment appealed from should be reversed and a new trial granted, with costs to abide the event.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment reversed, etc. *Page 189